DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on # March 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 25 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,501,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Sarah M DeCristofaro on 11 March 2021.

The application has been amended as follows: 
The specification on page 4 is amended to replace the first paragraph under the heading “BRIEF DESCRIPTION OF THE DRAWINGS” with the following paragraph showing the changes made:
The patent or application file contains at least one drawing drawing(s) 

The claims are amended as shown in the attached claim set (see OA appendix).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, from which claims 2, 3, and 5 depend, the prior art fails to disclose or fairly teach the combination of recited features, including a polymeric outer container, a valve sealed to the outer container in fluid tight relationship by an outer container seal; a dip tube sealed to the valve in fluid tight relationship by a product delivery device seal, wherein at least one of the product delivery device seal and the outer container seal is a spin weld, and wherein the product delivery device seal is radially spaced apart from the outer container seal.
With respect to claim 7, from which claims 8-10, 12, and 13 depend, the prior art fails to disclose or fairly teach the combination of recited features, including a polymeric outer container, a valve spin welded to the outer container in fluid tight relationship by an outer container weld; a dip tube spin welded to the valve in fluid tight relationship by a product delivery device weld, wherein the product delivery device weld being radially spaced apart from the outer container weld, and wherein the outer container weld is disposed radially outward of and contiguous with the product delivery device weld.
With respect to claim 14, from which claims 15-18 and 20 depend, the prior art fails to disclose or fairly teach the combination of recited features, including a polymeric outer container, a valve welded to the outer container in fluid tight relationship by an outer container weld, and a dip tube welded to the valve in fluid tight relationship by a product delivery device weld, the product delivery device weld being radially spaced from the outer container weld, and wherein the neck of the outer container has an inner periphery, the inner periphery comprising a first annular sealing surface and a second annular sealing surface, the valve being joined to the outer container at the first annular sealing surface and the dip tube being disposed on the second annular sealing surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Patrick M. Buechner/Primary Examiner, Art Unit 3754